DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 08/31/2022, with respect to the objections to the claims, have been fully considered and are persuasive.  The informalities have been removed from the claims; therefore, the objections to the claims have been withdrawn. 
Applicant’s arguments, see Pages 7-8 of the response, filed 08/31/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 8-11 of the response, filed 08/31/2022, with respect to the rejection(s) of Claims 30-31, 33, and 37 under 35 U.S.C §102(a)(1) have been fully considered and are persuasive.  As discussed in the interview conducted on 08/23/2022, the previously cited prior art, i.e. Light, fails to disclose the key 70 being a ring and thus fails to disclose the claimed stiffening ring.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chehab (US Patent No: 9,631,513).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-31, 33, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chehab (US Patent No: 9,631,513).
Regarding Claim 30: Chehab discloses a method of reducing stresses in a gas turbine engine rotor assembly (Figures 2-3).  The method comprises unbolting a disc fastening flange (see below) of a first stage turbine rotor disc adapter (60) from a shaft fastening flange (see below) of a torque tube (8) (Figure 5); attaching a stiffening ring (Figures 5-6, No. 100) to the shaft fastening flange (Figure 5); and re-bolting the disc fastening flange and the shaft fastening flange (Figure 6; Column 1, Lines 38-43 & Column 3, Lines 5-15 – the ring increases the interference between the disc adapter and the disc, thus minimizing rotor vibration and thus minimizing operational stress in the torque tube).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Shaft Fastening Flange)][AltContent: textbox (Disc Fastening Flange)]
    PNG
    media_image1.png
    207
    450
    media_image1.png
    Greyscale

Regarding Claim 31: Chehab discloses the method of Claim 30, further comprising de-stacking a turbine rotor stack including the first stage turbine rotor disc adapter and the torque tube before unbolting the disc fastening flange and the shaft fastening flange; and re-stacking the turbine rotor stack after re-bolting the disc fastening flange and the shaft fastening flange (Figures 2-3 & 5-6 – the turbine rotor stack much be separated and re-stacked to insert and attach the stiffening ring).
Regarding Claim 33: Chehab discloses the method of Claim 30, further comprising rotating the gas turbine engine rotor assembly; and reducing operational stress in the torque tube by increasing rotational stiffness of the torque tube with the stiffening ring (Column 1, Lines 38-43 & Column 3, Lines 5-15 – the ring increases the interference between the disc adapter and the disc, thus minimizing rotor vibration and thus minimizing operational stress in the torque tube).
Regarding Claim 37: Chehab discloses the method of Claim 30, wherein the attaching the stiffening ring to the shaft fastening flange comprises positioning the stiffening ring to be coupled to the shaft fastening flange and the disc fastening flange (Figure 6 – the ring 100 is in a position to be coupled to both the shaft and disc fastening flanges).
Allowable Subject Matter
Claims 18-29 are allowed.  See previous Office Action for reasons for allowance.
Claims 32 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See previous Office Action for reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745